Exhibit 10.5

 

Execution Version

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, effective as of October 19,
2020 (as it may from time to time be amended, this “Agreement”), is entered into
by and among Decarbonization Plus Acquisition Corporation, a Delaware
corporation (the “Company”), and each of the parties set forth on the signature
page hereto under “Purchasers” (the “Purchasers”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (each, a “Share”),
and one-half of one warrant as set forth in the Company’s registration statement
on Form S-1, filed with the Securities and Exchange Commission (the “SEC”), File
Number 333-248958 (the “Registration Statement”), under the Securities Act of
1933, as amended (the “Securities Act”);

 

Each whole warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and

 

The Purchasers have agreed to purchase an aggregate of 6,000,000 warrants (or up
to 6,600,000 warrants if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Private Placement Warrants”), each Private
Placement Warrant entitling the holder to purchase one Share at an exercise
price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement

Warrants.

 

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchasers.

 



 

 

 

B. Purchase and Sale of the Private Placement Warrants. On the date that is one
business day prior to the date of the consummation of the Public Offering or on
such earlier time and date as may be mutually agreed by the Purchasers and the
Company (the “Initial Closing Date”), the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company the Private
Placement Warrants set forth opposite such Purchaser’s name on Exhibit A to this
Agreement at a price of $1.00 per warrant for an aggregate purchase price of
approximately $6,000,000 (the “Purchase Price”), which shall be paid by wire
transfer of immediately available funds to the Company in accordance with the
Company’s wiring instructions. On the Initial Closing Date, upon the payment by
the Purchasers of the Purchase Price set forth opposite such Purchaser’s name on
Exhibit A to this Agreement by wire transfer of immediately available funds to
the Company, the Company shall, at its option, deliver a certificate evidencing
the Private Placement Warrants purchased on such date duly registered in such
Purchaser’s name to each Purchaser, or effect such delivery in book-entry form.
On the date that is one business day prior to each date of the consummation of
the closing of the over-allotment option in connection with the Public Offering
or on such earlier time and date as may be mutually agreed by Decarbonization
Plus Acquisition Sponsor, LLC, a Delaware limited liability company (the
“Sponsor”), and the Company (each such date, an “Over-allotment Closing Date,”
and each Over-allotment Closing Date (if any) and the Initial Closing Date being
sometimes referred to herein as a “Closing Date”), the Company shall issue and
sell to the Sponsor, and the Sponsor shall purchase from the Company, up to an
aggregate of 600,000 Private Placement Warrants at a price of $1.00 per warrant
for an aggregate purchase price of up to $600,000 (if the over-allotment option
in connection with the Public Offering is exercised in full) (the
“Over-allotment Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company in accordance with the Company’s
wiring instructions. On the Over-allotment Closing Date, upon the payment by the
Sponsor of the Over-allotment Purchase Price by wire transfer of immediately
available funds to the Company, the Company shall, at its option, deliver a
certificate evidencing the Private Placement Warrants purchased on such date
duly registered in the Sponsor’s name to the Sponsor, or effect such delivery in
book-entry form.

 

C. Terms of the Private Placement Warrants.

 

(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”).

 

(ii) At the time of the closing of the Public Offering, the Company and the
Purchasers shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchasers relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive each Closing
Date) that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 



2

 

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Certificate of
Incorporation of the Company or the Amended and Restated Bylaws of the Company
(in effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, each Purchaser will
have good title to the Private Placement Warrants purchased by such Purchaser
and the Shares issuable upon exercise of such Private Placement Warrants, free
and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of such
Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 



3

 

 

Section 3. Representations and Warranties of the Purchasers. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchasers, each Purchaser hereby, severally
and not jointly, represents and warrants to the Company (which representations
and warranties shall survive each Closing Date) that:

 

A. Organization and Requisite Authority. Such Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by such Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by such Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by
such Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which such Purchaser is subject.

 

C. Investment Representations.

 

(i) Such Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”) for such Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii) Such Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.

 

(iii) Such Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations and warranties of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire such Securities.

 

(iv) Such Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.

 

(v) Such Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by such Purchaser.
Such Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company. Such Purchaser understands that
its investment in the Securities involves a high degree of risk and such
Purchaser has sought such accounting, legal and tax advice as such Purchaser has
considered necessary to make an informed investment decision with respect to the
acquisition of the Securities.

 



4

 

 

(vi) Such Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by such Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) Such Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder; and (c)
Rule 144 adopted pursuant to the Securities Act will not be available for resale
transactions of Securities prior to a Business Combination and may not be
available for resale transactions of Securities after a Business Combination.

 

(viii) Such Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. Such Purchaser
has adequate means of providing for such Purchaser’s current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. Such Purchaser
can afford a complete loss of such Purchaser’s investment in the Securities.

 

Section 4. Conditions of the Purchasers’ Obligations. The obligations of the
Purchasers to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchasers.

 



5

 

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchasers under this Agreement are subject to the fulfillment,
on or before each Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchasers shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchasers on or before such
Closing Date.

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

E. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Sponsor upon
written notice to the other parties if the closing of the Public Offering does
not occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 



6

 

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchasers to affiliates thereof
(including, without limitation, one or more of the Sponsor’s members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       DECARBONIZATION PLUS ACQUISITION CORPORATION

 

  By: /s/ Peter Haskopoulos   Name: Peter Haskopoulos   Title: Chief Financial
Officer, Chief Accounting Officer and Secretary

 

  PURCHASERS:       DECARBONIZATION PLUS ACQUISITION SPONSOR, LLC       WRG DCRB
INVESTORS, LLC

 

  By: West River Management, LLC, its Managing Member

 

  By: /s/ Trent Dawson   Name: Trent Dawson   Title: Chief Financial Officer

 

  /s/ Dr. Jennifer Aaker   Dr. Jennifer Aaker       /s/ Jane Kearns   Jane
Kearns       /s/ James AC McDermott   James AC McDermott       /s/ Jeffrey
Tepper   Jeffrey Tepper

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 



 

 

 

Exhibit A

 

Name  Number of Private Placement
Warrants if Over-
Allotment Option is
Not Exercised   Purchase Price if
Over-Allotment
Option is Not
Exercised   Number of
Private Placement
Warrants if
Over-Allotment
Option is
Exercised in
Full   Purchase Price
if Over-
Allotment
Option is
Exercised in
Full  Decarbonization Plus Acquisition Sponsor, LLC   4,858,091   $4,858,091  
 5,385,605   $5,385,605  WRG DCRB Investors, LLC   663,901   $663,901  
 736,387   $736,387  Dr. Jennifer Aaker   26,556   $26,556    26,556   $26,556 
Jane Kearns   26,556   $26,556    26,556   $26,556  Jim McDermott   398,340  
$398,340    398,340   $398,340  Jeffrey Tepper   26,556   $26,556    26,556  
$26,556  Totals:   6,000,000   $6,000,000    6,600,000   $6,600,000 

 

 

 



 

 